Citation Nr: 1701300	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  15-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel












INTRODUCTION

The Veteran served on active duty in the United States Army from October 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 Regional Office (RO) rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral sensorineural hearing loss was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that hearing loss is related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by a letter dated in June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  

Initially, the Board notes that the Veteran's service treatment records (STRs) are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The RO has obtained all post-service treatment records identified by the Veteran, and lay statements have also been associated with the record.  

A VA examination was obtained in July 2015.  The VA examination included an opinion which discussed the etiology of the Veteran's bilateral hearing loss disability.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection - Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss, which he contends was caused by in-service acoustic trauma from a tank blast.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Post-service audiometric studies conducted during a July 2015 VA audiological examination showed that the Veteran has bilateral sensorineural hearing loss that meets the criteria under 38 C.F.R. § 3.385.  The disposition of this appeal therefore turns upon the question of whether the Veteran's sensorineural hearing loss was incurred during service, or was caused by an in-service injury or event, such as in-service acoustic trauma.

The July 2015 VA examiner noted that the Veteran's Form DD-214 identifies his Military Occupational Specialty as Power Line Distribution Specialist, which has a high probability of exposure to hazardous noise.  The Veteran contends that he incurred acoustic trauma as the result of a tank blast during the Korean War.  The Board finds the nature of the Veteran's documented service is consistent with in-service noise exposure.  Under the circumstances, the Board finds that the Veteran likely did sustain acoustic trauma during his active duty service.

Although the evidence does show a current hearing loss disability and the occurrence of an in-service injury (acoustic trauma), the evidence does not establish the third critical element for service connection; namely, the existence of an etiological relationship between the hearing loss disability and the Veteran's active duty service.  

As noted above, the Veteran's STRs are not available, as they were destroyed in the St. Louis fire.  As the Veteran's STRs are missing, the only evidence describing his symptoms in service are the Veteran's lay statements.  In this regard, in his July 2015 VA examination and an August 2014 statement, the Veteran reported that he experienced bleeding and ringing in his ears following a tank blast.  He did not specifically report experiencing hearing loss or receiving any treatment for hearing loss during service.  

The Board notes that there is a remarkable lack of evidence of bilateral hearing loss pathology for many years following separation from service.  Notably, the earliest clinical evidence of record showing bilateral hearing loss is from the early 1990's, approximately 40 years after service.  In this regard, in a statement dated in July 2014, the Veteran's audiologist indicated that the Veteran had been a hearing aid patient since 1992, and a September 1995 private treatment record documented bilateral mild to severe sensorineural hearing loss.  However, the Veteran has asserted that he was told he had hearing loss as far back as the 1980's, approximately 30 years after his service.  In this regard, in his August 2015 notice of disagreement, the Veteran reported that he had a hearing examination performed in the early 1980's, and was told he should file a compensation claim at that time.  Moreover, an August 2014 lay statement from the Veteran's wife notes that the Veteran had hearing loss in 1985 when they were married.  Finally, in an August 2014 statement, the Veteran reported that he had worn hearing aids for a "very long time."  

The Veteran was afforded a VA examination in July 2015.  The Veteran reported that during the Korean War, he was on forward observation and was knocked down by a tank blast.  He indicated that he experienced bleeding from his ears.  The Veteran noted that he was a retired lumbar grader.  The examiner found that the Veteran currently had hearing loss which met VA's criteria for hearing loss.  The examiner indicated that he could not provide an opinion as to service connection for the Veteran's current hearing loss without resorting to mere speculation.  The examiner explained that there were no service treatment records or clinical records pertaining to the Veteran's hearing except ones which occurred 50 or more years after he left service.  The examiner cited to literature on noise-induced hearing loss to support his findings.

As bilateral sensorineural hearing loss was not shown to a compensable degree within one year of separation, presumptive service connection for a chronic disease is not warranted.  The grant of service connection, therefore, requires competent evidence relating the diagnosis of bilateral hearing loss to the Veteran's service.  The Board finds that the record does not contain reliable medical evidence which relates the claimed disability to any event, injury, or disease in service.  

As noted, although the service treatment records are unavailable, there is no evidence of any subjectively reported or objectively observed loss of hearing acuity during service or within a short period from the Veteran's separation from service.  Importantly, the Board acknowledges that the Veteran reported an incident of acoustic trauma in service resulting in ringing and bleeding in the ears, which he believes led to his current hearing loss.  However, he has not specifically reported experiencing hearing loss or receiving any treatment for hearing loss at this time or shortly thereafter.  Indeed, as noted above, the earliest clinical evidence of record showing bilateral hearing loss is from the early 1990's, approximately 40 years after service.  Finally, although the Veteran has reported the use of hearing aids for a "very long time," he has not reported, and the lay evidence does not indicate, documented hearing loss until the 1980's, approximately 30 years after his service.  Therefore, the evidence of record does not show any subjectively reported or objectively observed loss of hearing acuity until approximately 30 years after the Veteran's separation from service.  

The Board acknowledges that the July 2015 VA examiner indicated that he could not provide an opinion without resorting to mere speculation.  However, the Board observes that he nonetheless found that there were no clinical records pertaining to the Veteran's hearing for a long time after he left service.  The Board finds that this opinion was rendered following a review of all of the evidence contained in the claims file and it is not rebutted by any contrary medical opinions.

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and he is competent to report difficulty hearing over the years, he does not have medical training and his statements as to medical etiology are simply outweighed by his reports of documented hearing loss beginning in the 1980's, approximately 30 years after service, as discussed above.

Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.   


ORDER

Entitlement to service connection for bilateral hearing loss is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


